
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 787
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2012
			Mr. Neugebauer
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of
		  September 2012 as National Prostate Cancer Awareness
		  Month.
	
	
		Whereas countless families in the United States live with
			 prostate cancer;
		Whereas 1 in 6 men in the United States will be diagnosed
			 with prostate cancer in his lifetime;
		Whereas prostate cancer is the most commonly diagnosed
			 non-skin cancer and the second most common cause of cancer-related deaths among
			 men in the United States;
		Whereas in 2011, 241,7400 men in the United States will be
			 diagnosed with prostate cancer and 28,170 men in the United States will die of
			 prostate cancer;
		Whereas 30 percent of new diagnoses of prostate cancer
			 occur in men under the age of 65;
		Whereas a man in the United States turns 50 years old
			 approximately every 14 seconds, increasing his odds of developing cancer,
			 including prostate cancer;
		Whereas African-American males suffer a prostate cancer
			 incidence rate up to 65 percent higher than White males and double the prostate
			 cancer mortality rates of White males;
		Whereas obesity is a significant predictor of the severity
			 of prostate cancer and the probability that the disease will lead to death, and
			 high cholesterol levels are strongly associated with advanced prostate
			 cancer;
		Whereas if a man in the United States has 1 family member
			 diagnosed with prostate cancer, he has a 1 in 3 chance of being diagnosed with
			 prostate cancer, if he has 2 family members with such diagnoses, he has an 83
			 percent risk, and if he has 3 family members with such diagnoses, he then has a
			 97 percent risk of prostate cancer;
		Whereas screening by both a digital rectal examination and
			 a prostate-specific antigen blood test can detect the disease in its early
			 stages, increasing the chances of surviving more than 5 years to nearly 100
			 percent, while only 33 percent of men survive more than 5 years if diagnosed
			 during the late stages of the disease;
		Whereas there are no noticeable symptoms of prostate
			 cancer while it is still in the early stages, making screening critical;
		Whereas ongoing research promises further improvements in
			 prostate cancer prevention, early detection, and treatments;
		Whereas educating people in the United States, including
			 health care providers, about prostate cancer and early detection strategies is
			 crucial to saving the lives of men and preserving and protecting families;
			 and
		Whereas September 2012 would be an appropriate month to
			 designate as “National Prostate Cancer Awareness Month”: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of “National
			 Prostate Cancer Awareness Month”;
			(2)declares that
			 steps should be taken—
				(A)to raise awareness
			 about the importance of screening methods for, and treatment of, prostate
			 cancer;
				(B)to support
			 research so that the screening and treatment of prostate cancer may be
			 improved, and so that the causes of, and a cure for, prostate cancer may be
			 discovered; and
				(C)to continue to
			 consider ways for improving access to, and the quality of, health care services
			 for detecting and treating prostate cancer; and
				(3)calls on the
			 people of the United States, interested groups, and affected persons—
				(A)to promote
			 awareness of prostate cancer;
				(B)to take an active
			 role in the fight to end the devastating effects of prostate cancer on
			 individuals, their families, and the economy; and
				(C)to observe
			 National Prostate Cancer Awareness Month with appropriate ceremonies and
			 activities.
				
